Citation Nr: 0529792	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral vision disorder.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen a previously-denied service-
connection claim for a bilateral vision disorder had not been 
submitted.  The veteran filed a timely appeal to this adverse 
determination.

The Board denied the veteran's appeal to reopen his claim in 
a November 2002 decision.  The veteran duly appealed the 
November 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (the Court).  As the result of a 
Joint Motion for Remand, an August 2003 Order of the Court 
vacated the Board's decision and remanded the case to the 
Board for development and readjudication.  The Joint Motion 
specifically requested that the veteran's claim be remanded 
because the Board had not presented sufficient reasons and 
bases to support its conclusion that VA provided the veteran 
with adequate notice of the information and evidence 
necessary to reopen his previously-denied claim.  

Following the Court's August 2003 Order, the Board remanded 
the claim to the RO for the specific purpose of ensuring 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  After the additional 
development requested by the Board was completed, the RO 
continued to deny the veteran's request to reopen his 
previously-denied service-connection claim, and he was 
provided supplemental statements of the case (SSOCs) in April 
and September 2005.  The matter is now once again before the 
Board.

Issues not on appeal

An August 2004 rating decision also denied service connection 
for diabetes mellitus, arthritis of the bilateral shoulders, 
and arthritis of the spine.  To the Board's knowledge, the 
veteran has not disagreed with that decision and these issues 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  An unappealed rating decision in April 1952 denied the 
veteran's claim of entitlement to service connection for a 
bilateral vision disorder.  

2.  Evidence submitted since the April 1952 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW


1.  The April 1952 RO rating decision which denied service 
connection for a bilateral vision disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the April 1952 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
bilateral vision disorder.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Preliminary matter

As noted in the Introduction, the Court remanded this case in 
August 2003 to ensure compliance with the notice provisions 
of the VCAA.  In particular, the August 2003 remand was based 
on a Joint Motion which argued that the Board's November 2002 
"decision [did] not present sufficient reasons and bases to 
support [the] conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate [the 
veteran's] claim pursuant to [the VCAA]."  Following the 
Court's remand, both the RO and the Board again notified the 
veteran of the requirement that he submit new and material 
evidence in order to reopen his previously-denied service-
connection claim for a bilateral eye disorder.  The specific 
definition of "new and material" evidence was provided to 
the veteran, and specific examples of evidence that could 
potentially be considered new and material were provided.  As 
a result of these efforts, and for the reasons outlined 
below, the Board finds that the duty to notify provisions of 
the VCAA, and the requirements of the Joint Motion, have been 
complied with.

The VCAA

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board initially notes that the 
veteran was notified of the law and regulations regarding the 
evidence necessary to reopen his previously-denied service-
connection claim in the November 2002 Board decision and the 
August 2004 Board remand.  Both of these documents advised 
the veteran of the need to submit "new and material 
evidence" regarding his previously-denied service-connection 
claim and set forth the pertinent provisions of 38 C.F.R. 
§ 3.156(a) (in effect prior to August 29, 2001).  The veteran 
was specifically notified that, although the regulations 
regarding the reopening of previously-denied claims had 
undergone substantial revision effective August 29, 2001, his 
claim would be evaluated under the former criteria, as his 
request to reopen was submitted prior to that date.

The August 2004 Board remand specifically noted that 
"[a]ccording to the VA regulation applicable to the 
veteran's claim, '[n]ew and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.'"  See 
August 2003 Board remand, at 4.  

As noted in the Joint Remand, a statement of the case (SOC) 
issued in March 2002 mistakenly provided the veteran with the 
current regulations pertaining to new and material evidence 
which became effective August 29, 2001, rather than the 
former regulations in effect prior to that date which are 
applicable to the veteran's claim.  However, the Board also 
observes that in the December 2001 rating decision on appeal, 
the RO provided the correct new and material evidence 
standard to the veteran, and discussed and applied this 
standard in adjudicating the veteran's claim.  The January 
2002 notice letter which accompanied this decision again 
notified the veteran of the correct standard, and explained 
why, in applying this standard to the evidence submitted by 
the veteran, his claim could not be reopened.  Additionally, 
as noted above, both the November 2002 Board decision and the 
August 2004 Board remand provided the veteran with the 
correct law and regulations pertaining to his request to 
reopen his previously-denied claim.  In light of the 
foregoing, the Board concludes that the veteran would not be 
prejudiced by the Board's consideration of his claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 
citing VAOPGCPREC 16-92 at 7-9 (indicating that if the Board 
can fairly conclude that the veteran has not been prejudiced 
by omission from the SOC of a pertinent regulatory citation, 
it may properly render a decision); VAOPGCPREC 16-92 (1992) 
(indicating that whether the Board is required to remand a 
case "to cure a deficiency in the statement of the case 
"depends "on the circumstances of the individual case"); 
see also 38 U.S.C.A. § 7104(c) and 38 C.F.R. § 19.5 (Board is 
bound by precedential opinions of VA General Counsel); 38 
U.S.C.A. § 7261(b) (prejudicial error).

The Board also notes that the veteran was further notified of 
the information and evidence not of record that is necessary 
to substantiate his claim in a March 2005 letter from the RO.  
This letter advised the veteran that his claim "was 
previously denied because [his] condition [was] not incurred 
in or aggravated by . . . service.  Therefore, the evidence 
you submit must relate to this fact."  The November 2002 
Board decision also informed the veteran that there "is 
still no competent medical evidence linking [his eye] 
disorder to [his] military service," thus reinforcing the 
conclusion that the claim could not be reopened absent such 
evidence.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2005 VCAA letter, the veteran was informed that VA would 
assist him in obtaining evidence which may be considered new 
and material.  The veteran was informed that, of the 
potential evidence which may relate his current vision 
disorder with his military service, VA was responsible for 
obtaining "[r]elevant records from any Federal agency" 
including "records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  He was further 
advised that VA would make "reasonable efforts" to obtain 
"[r]elevant records not held by a Federal agency" including 
records from "State or local governments, private doctors 
and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
As noted above, the November 2002 Board decision advised the 
veteran that to reopen his claim, new and material evidence 
must be submitted.  More specifically, this decision advised 
the veteran to submit "medical evidence linking [his eye] 
disorder to [his] military service."  The March 2005 letter 
from the RO also notified the veteran of the need to submit 
"new and material" evidence.  This letter instructed the 
veteran any additional evidence he submitted would not be 
considered material if it was 'simply repetitive or 
cumulative of the evidence we had when we previously decided 
your claim."  The March 2005 letter further advised the 
veteran to submit "evidence showing that [his vision 
disorder] existed from military service to the present time" 
or evidence showing that his eye condition was otherwise 
"incurred in or aggravated by . . . service."  

To aid the veteran in the submission of such evidence, the 
veteran was informed that he "must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it . . . [i]t's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (emphasis in original).  Additionally, the 
veteran was instructed to "complete and return the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information, to authorize release of information from any 
doctors and/or hospitals concerning and treatment you 
received."  The veteran was also notified that "[i]f you 
have received treatment at a [VA] facility, furnish the 
date(s) and place(s) . . . [w]e will obtain the report(s)."  
Moreover, in compliance with the Board's remand instructions, 
the veteran was provided an additional letter in July 2005 
which noted that "[i]n your statement received 07/06/2005 . 
. . [you] stated that 'one doctor at the VA Hospital' in 2004 
said that he treated you . . . please clarify what VA 
Hospitals you are referring to."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter included an exhaustive list of 
potential evidence which may be considered "new and 
material."  In order to ensure that the veteran submitted 
all evidence which could potentially relate his vision 
disorder to his period of active duty, the veteran was 
instructed to submit "[a]ny or all of the following listed 
evidence."  A laundry list of potential evidence was then 
provided including, inter alia, the "dates of medical 
treatment during service," "[r]ecords and statements from 
service medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," "[p]harmacy 
prescription records," and "[i]nsurance examination 
reports."  The March 2005 letter also advised the veteran to 
"[s]end us any medical reports you have," and that "[i]f 
you have no further evidence to submit in support of you 
claim, please call or complete, sign, and date the enclosed 
"Expedited Action Attachment and return it to this office."   
The Board believes that these requests substantially comply 
with the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In response to the above efforts on behalf of the Board and 
the RO, and following the Board's August 2004 remand, the 
veteran submitted two medical opinions regarding a potential 
relationship between his current vision disorder and his 
military service.  This evidence was submitted following 
multiple requests from the veteran's attorney that the 
veteran be afforded additional time to submit medical 
evidence substantiating his claim.  Each of these extension 
requests was granted by the Board.  Because the two medical 
opinions submitted by the veteran following such extensions 
relate specifically to medical nexus (evidence of which both 
the Board and the RO indicated would be necessary to reopen 
the claim), it appears that the veteran and his attorney 
clearly understood the evidence needed to reopen the claim.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim to reopen in December 2001.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, following VCAA notice 
compliance and the notification of the veteran of the 
evidence needed to reopen his claim (by way of, inter alia, 
the November 2002 Board decision, the August 2004 Board 
remand, and the March 2005 letter from the RO), the veteran 
submitted two additional medical opinions and his claim was 
readjudicated (taking into account these opinions) in May and 
September 2005 SSOCs.  Thus, any concerns expressed by the 
Court in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication of the claim.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim to reopen on the merits.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence of record includes the veteran's 
service medical records, post-service VA hospital reports, 
narrative hospital summaries from the 1950's, private 
treatment records from various sources, opinions from Mark 
Rothstein, M.D. and Sophia Chung, M.D., as well as several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to reopen his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided).

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Pertinent Law and Regulations

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board again notes that the definition of material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
request to reopen was initiated on August 2, 2001, prior to 
the enactment of the revised regulation, this case will be 
adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2000).

Under the regulations in effect prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  




Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed April 1952 rating decision.

The "old" evidence

Evidence considered at the time of the April 1952 rating 
decision included the veteran's service medical records, 
which were pertinently negative for complaint, diagnosis, or 
treatment of an eye disorder of any kind.  The veteran's 
report of medical examination at discharge, conducted in 
November 1951, indicated distant visual acuity of 20/20 in 
both eyes, near visual acuity of J1 (approximately 20/20) in 
both eyes, and normal vivid color perception.

Also considered was a narrative summary report dated in March 
1952, which synopsized the veteran's treatment at a VA 
hospital in January 1952.  This report indicated that the 
veteran entered the hospital on January 3, 1952, with a chief 
complaint of blurry vision in the left eye, which had begun 
approximately December 1, 1951.  His past history revealed 
blurring of the right eye at age 10, at which time he was 
told by his physician that he had inherited an eye disease 
and that nothing could be done for his vision.  Following 
examination and treatment, the examiner rendered diagnoses of 
"neuroretinitis, left eye, etiology undetermined," and 
"retinitis, old, right eye, etiology undetermined."

Also of record in April 1952 was a letter from the Chief of 
Professional Services at the VA hospital where the veteran 
received treatment.  This physician indicated that at the 
time of the veteran's admission in January 1952, his 
condition was "a new acute process of neuroretinitis, left 
eye."




The April 1952 rating decision

In a rating decision dated in April 1952, the RO initially 
denied the veteran's claim for a bilateral vision disorder, 
then termed simply an "eye condition," on the basis that 
the evidence did not show any evidence of a disorder of 
either eye while in service, and that while the veteran was 
hospitalized and treated at a VA hospital for eye problems 
beginning January 3, 1952, less than two months after service 
discharge, no evidence related this disorder - diagnosed as 
neuroretinitis - to his military service.

The veteran was notified of that decision by letter from the 
RO dated April 21, 1952.  He did not appeal.

The additionally submitted evidence

The evidence added to the record since the April 1952 rating 
decision consists of VA treatment records dated from 
September 1952 to January 1956 and from February to November 
2004; records from Rosen Optometry Associates dated in August 
1989; treatment records from Howard N. Short, M.D. dated from 
January 1995 to December 1997; yearly eye examination reports 
from Cataract & Eye Disease Specialists, Inc. dated in 
February 2000 and April 2001; a June 2003 opinion from Dr. 
Rothstein; and a February 2005 opinion from Dr. Chung.  This 
evidence will be analyzed below.

Analysis

In essence, the April 1952 rating decision denied the 
veteran's claim because two of the three Hickson elements 
(in-service incurrence of injury or disease and medical 
nexus) were lacking.

The unappealed April 1952 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for a bilateral vision disorder may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally-
submitted (i.e. after April 1952) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran incurred an eye injury or disease 
in service and/or whether his current vision disorder is 
related to his military service.  See 38 C.F.R. § 3.156 
(2000).

Relevant evidence submitted since the final April 1952 
decision includes a VA hospital narrative summary dated in 
June 1952.  At that time, it was indicated that the veteran 
had been followed at monthly intervals on a leave of absence 
basis since January 1952 at that facility for his vision 
problems.  It was indicated that the veteran was "completely 
asymptomatic" and had received maximum hospital benefits, 
such that discharge was appropriate.  Final diagnoses 
included neuroretinitis, left eye, etiology undetermined, 
treated, improved, and retinitis, old, right eye, etiology 
undetermined, treated, improved.  It was recommended that the 
veteran return in three months for a follow-up examination.

The veteran underwent the recommended VA follow-up 
examination in September 1952, as well as a subsequent 
follow-up examination three months later, in December 1952.  
The reports of these visits did not indicate the etiology or 
date of onset of his eye disorders.

Also relevant is a VA narrative summary dated in January 
1956, summarizing hospitalization at a VA hospital from 
December 1955 to January 1956.  At that time, the examiner 
noted that the veteran had previously been hospitalized 
several years earlier beginning on January 3, 1952 for 
blurred vision in the left eye.  The examiner also noted that 
the veteran had a history of blurred peripheral vision in the 
right eye since childhood.  Although the examiner mentioned 
that the veteran served in the Korean War, he did not relate 
the veteran's eye problems to his military service in any 
way.

The only other items of medical evidence associated with the 
veteran's claims file since the time of the prior final RO 
decision in April 1952 include treatment records from Rosen 
Optometry Associates dated in August 1989, treatment records 
from 



Dr. Short dated from January 1995 to December 1997, and 
yearly eye examination reports from Cataract & Eye Disease 
Specialists, Inc. dated in February 2000 and April 2001.

Of this evidence, the only item which discussed the history 
of the veteran's eye problems is a January 1995 treatment 
record from Dr. Short.  At that time, he noted the following 
information:

Patient is a 63 year old male who complains of blurred 
vision OU at near and distance gradually worsening for 
the past year.  Patient was told by his family doctor 2 
years ago that he should see an ophthalmologist for a 
diabetic eye exam at his next checkup.  Patient also 
states he was hospitalized in 1950, 1951, and 1955 after 
vision would suddenly become worse.  He states he was 
treated with Cortisone which helped vision become better 
but states he does not know what his diagnosis was.

Following testing, final diagnoses included the following: 
intradermal nevus, right lower lid; cataract, both eyes; 
optic atrophy, both eyes; and diabetes without retinopathy, 
both eyes.

While this additionally submitted medical evidence may be 
considered "new" in that it was not of record at the time 
of the April 1952 rating decision, it is not "material."  
The additionally submitted VA treatment records, medical 
records from Rosen Optometry Associates, eye examination 
reports from Cataract & Eye Disease Specialists, and 
treatment records from Dr. Short all focus on continuing 
treatment for a variety of eye conditions, variously 
diagnosed as optic neuritis, optic atrophy, cataracts, and 
retinitis.  While these records note various eye 
symptomatology, clarify the veteran's current diagnoses, and 
chronicle various treatment modalities employed, they contain 
no statement or other indication that would serve to 
etiologically relate the veteran's current vision disorder to 
his period of service.  




Thus, this evidence continues to show that the veteran 
suffers from a current vision disorder.  However, evidence 
satisfying Hickson element (1) was of record in 1952 and was 
not in dispute.  The Court has repeatedly held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Because this 
evidence does not indicate that the veteran's current eye 
disorder is related to his military service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Also added to the record since the April 1952 rating decision 
is a February 2005 opinion from the veteran's private 
ophthalmologist, Dr. Chung.  After conducting a review of the 
veteran's past medical history and preforming an eye 
examination, Dr. Chung rendered diagnoses consistent with 
those outlined above.  She also noted that, although it is 
"extremely difficult to say . . . [whether the veteran's 
optic neuropathy is related to his period of active duty], I 
cannot say that his optic neuropathy has a relationship to 
his military service."  While Dr. Chung's opinion is new in 
that a specific rejection of medical nexus had not been 
previously associated with the clams file, it is not material 
in that it specifically rejects the medical nexus needed to 
substantiate the veteran's claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

The June 2003 opinion from Dr. Rothstein, submitted by the 
veteran's representative in July 2005, also does not provide 
a positive causal connection between the veteran's current 
vision problems and his period of active duty.  To the 
contrary, Dr. Rothstein concluded that "[i]t is impossible 
for me to know the cause of [the veteran's] optic atrophy . . 
. I would only be speculating if I were to assert that his 
optic atrophy is either service connected or not service 
connected."  Accordingly, Dr. Rothstein noted that he "can 
neither rule in nor rule out the possibility that [the 
veteran's current vision disorder] is service connected."  
Even accepting Dr. Rothstein's conclusions as credible under 
Justus, the opinion still 


does not provide a positive relationship between the 
veteran's current vision problems and his period of active 
duty.  Rather, Dr. Rothstein is equivocal and inconclusive on 
this very point.  The court has routinely held that 
speculative and inconclusive opinions, such as that of Dr. 
Rothstein, cannot support a claim for service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As such, Dr. 
Rothstein's opinion is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The only other evidence which would tend to relate the 
veteran's current bilateral eye disorder to his active duty 
service is his own assertions, as set forth in his 
application for compensation, to the effect that the cold air 
in Korea in the early 1950s might have "had something to 
do" with his current bilateral eye disorder.  On his August 
2001 VA Form 21-526, the veteran specifically advanced the 
following argument:

I was only out of the service for 6 weeks when my eye 
problem occurred.  I think the severe cold in the 
North and South Korea in the winter of 1950-51, when 
I was riding in open vehicles, had something to do 
with my eyes.  I never had any trouble with my left 
eye before my military service.  I passed the eye 
test in both eyes when I joined the service.  I also 
shot right handed before and in service.  My problem 
always flares in the cold weather, as I was in the 
hospital two times from 1951-55 and other times in 
the cold weather that I didn't check into the 
hospital.

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, as there 
is no evidence which indicates that the veteran possesses 
medical expertise, he is not qualified to express an opinion 
regarding any medical causation of his current bilateral eye 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions regarding diagnosis and 
causation, the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Furthermore, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); see also Routen v. 
Brown, 10 Vet. App. 183, 186, (1997) [holding that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108"].

Thus, the evidence received after April 1952 shows continued 
diagnoses of optic neuritis and optic atrophy; however, 
Hickson element (1) had previously been satisfied, and that 
element was not in dispute.  The additionally received 
evidence still does not tend to establish in-service 
incurrence or aggravation of a vision disorder, element (2), 
and does not purport to show a relationship between the 
veteran's military service and his current bilateral vision 
disorder, element (3).  As explained above, both of these 
elements were lacking at the time of the April 1952 decision.  
The additionally received evidence does not address these 
missing elements and thus is not so significant that is must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2000); see also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].

In short, for the reasons and bases expressed above, the 
Board finds that the evidence submitted by the veteran since 
the April 1952 rating decision is not new and material in 
that it does not show evidence of an eye condition in service 
and does not demonstrate a relationship between the veteran's 
current vision disorder and his military service.  The 
veteran's attempt to reopen his claim of entitlement to 
service connection for a bilateral vision disorder is 
therefore unsuccessful.  The recently submitted evidence not 
being new and material, the claim of service connection for a 
bilateral vision disorder is not reopened, and the benefit 
sought on appeal remains denied.




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a bilateral vision 
disorder.  The claim is not reopened and remains denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


